DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 8-18 in the reply filed on 05/11/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “characteristics” should be “characteristic”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “performing magnetic resonance scan with specific absorption rate” should be “performing a magnetic resonance scane with a specific absorption rate”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 101 because they amount to an -abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart:
Step 1:		Is the claim to a process, machine, manufacture or composition of
matter?
Step 2A1:  	Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Step 2A2:  	Does the claim recite additional elements that integrate the judicial exception into a practical application?
Step 2B:    	Does the claim recite additional elements that amount to significantly more than the judicial exception?
With regards to the Applicant’s claims, the Examiner addresses each of the corresponding points outlined above:
Step 1:		Yes, a process
Step 2A1:  	Yes, an abstract idea
Step 2A2:  	Yes, a sensor and a medical system
Step 2B:    	No, the claims do not amount to significantly more because the sensor and medical system are generically recited.  The method recited in claim 1 can be performed with pen, paper, and the human mind.  The outer surface of a patient can be discerned by a person’s eyes and the associated patient characteristics recorded on paper.  These patient characteristics are computed with respect to a model known by the mind, wherein the mind serves as a progressive multi-task network.  Performing a second estimation of a second value requires performing this task using the first patient characteristic.  The control of scanning is then decided similarly by the mind.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation, “the second machine-learned model having been trained after the first machine-learned model using the features learned in training the first machine-learned model as fixed in the training of the second machine-learned model” is unclear and requires clarification.  It is unclear as to what is meant by “as fixed”.
Regarding claim 15, it is unclear as to how external surface data is used to characterize an internal body marker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 9-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthmann (US 2016/0109545) in view of Chen (US 2018/0181802).
Regarding claim 1, Forthmann discloses a method for patient modeling from surface data in a medical system ([0028]: “depth sensor…patient data is used to generate a model of the patient”), capturing, with a sensor, an outer surface of a patient, the surface data being from the capturing of the outer surface of the patient ([0028]: “depth sensor”); and controlling scanning of the patient based on the surface data ([0028]: “operator can select a scan region”; “allow for a more efficient manner to prepare the patient for the imaging scan”).  Forthmann does not explicitly disclose estimating a first value of a first patient characteristic from the surface data as a first task, the first patient characteristic estimated by a first machine- learned model of a progressive multi-task network; estimating a second value of a second patient characteristics from the surface data as a second task, the second patient characteristic estimated by a second machine-learned model of the progressive multi-task network, the second machine-learned model including features learned in training the first machine-learned model, the second machine-learned model having been trained after the first machine-learned model using the features learned in training the first machine-learned model as fixed in the training of the second machine-learned model.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 2, Forthmann discloses that the sensor is a depth sensor ([0028]: “depth sensor”).
Regarding claim 4, Forthmann does not explicitly disclose that the first characteristic is a different type of characteristic than the second characteristic, the first and second characteristics being each being one of landmarks, pose, body shape, weight, height, or internal body markers.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 5, Forthmann does not explicitly disclose that estimating the first value comprises estimating with the features being learned convolution kernels from within first machine-learned model, the first machine-learned model comprising a first image-to-image network.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 9, Forthmann does not explicitly disclose that the second machine-learned model was trained using the features learned in training the first machine-learned model as constants such that the features do not change in the training for estimating by the first machine-learned model.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps where features may not change ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 10, Forthmann does not explicitly disclose that the second characteristic comprises body shape, and wherein controlling comprises setting an iso-center using the body shape.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 11, Forthmann does not explicitly disclose that the first characteristic comprises one or more landmarks, and wherein controlling comprises setting a scan range using the one or more landmarks.  However, Chen teaches recognizing the clothing item of a person by way of a machine-learned classification of depth maps, which may be considered a patient landmark since it can signify a body part ([0028]: “clothing…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient landmark.
Regarding claim 12, Forthmann does not explicitly disclose that the second characteristic comprises a patient pose, and wherein controlling comprises re-orienting the patient on a bed or correcting a pose entered into a medical scanner.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose for the purpose of properly orienting the patient.
Regarding claim 13, Forthmann discloses that a second characteristic comprises body shape, and wherein controlling comprises performing magnetic resonance scan with specific absorption rate settings based on the body shape.
Regarding claim 16, Forthmann discloses configuring a medical diagnostic imaging scanner to scan based upon values ([0028]: “operator can select a scan region”; “allow for a more efficient manner to prepare the patient for the imaging scan”) afforded by the results of Chen (see rejection of claim 1 above).
Regarding claim 17, Forthmann discloses a medical scanner system using patient modeling, the medical scanner system comprising: a depth camera configured to measure depths to a patient while the patient is on a patient bed in a medical scanner ([0020]: “during this process, the patient lies down on the patient table 115”; [0028]: “depth sensor”); and a controller configured to operate the medical scanner based on patient data ([0028]: “operator can select a scan region”; “allow for a more efficient manner to prepare the patient for the imaging scan”)  Forthmann does not explicitly disclose an image processor configured to determine two or more of patient pose, patient height, patient weight, patient shape, and patient landmark by application of a progressive multi-task machine-learned model, that, a controller configured to operate the medical scanner based on the patient pose, patient height, patient weight, and patient landmark.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 18, Forthmann does not explicitly disclose that the progressive multi- task machine-learned model comprise a neural network for each of the two or more of the patient pose, patient height, patient weight, and patient landmark, features learned from one of the neural networks being used in another one of the neural networks.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification ([0029]: “neural network”) of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthmann (US 2016/0109545) in view of Chen (US 2018/0181802), as applied to claim 1 above, in view of Moore (US 2015/0302594).
Regarding claim 3, neither Forthmann nor Chen explicitly disclose capturing with a camera where the surface data is based on optical measurements.  However, Moore teaches the use of structured light to obtain a depth map of an object ([0010]: “structured light emitter”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the structured light of Moore to the depth acquisition of Forthmann and Chen, as to provide a conventional type of depth sensor.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthmann (US 2016/0109545) in view of Chen (US 2018/0181802), as applied to claim 1 above, in view of Wollenweber (US 2005/0267348).
Regarding claim 14, neither Forthmann nor Chen explicitly disclose that the second characteristic comprises a patient weight and height, wherein controlling comprises configuring a scan based on the weight and height.  However, Wollenweber teaches that both patient weight and height are used by an automatic protocol selector in an imaging system ([0037]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the consideration of weight and height, as to utilize relevant scan parameter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793